Citation Nr: 0126760	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-08 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder and, if so, whether all of the 
evidence of record both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	Jeffery W. McCray, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening the veteran's 
claim for entitlement to service connection for a cervical 
spine disability.  

The Board notes although the RO, inter alia, previously 
denied reopening the claim for entitlement to service 
connection for cervical osteoarthritis in a May 1984 rating 
decision, that the veteran was not properly notified of that 
determination in subsequent correspondence dated May 29, 
1984.  Therefore, the Board must conclude that the May 1984 
rating decision as to this matter did not become final.  See 
38 C.F.R. § 3.104 (2001); Best v. Brown, 10 Vet. App. 322 
(1997).


REMAND

VA records show that the veteran was scheduled for a personal 
hearing before a Board Member on September 17, 2001.  
Subsequent reports show the veteran failed to report for that 
hearing; however, in November 2001 the veteran's attorney 
submitted a copy of correspondence dated August 31, 2001, in 
which he requested the hearing be rescheduled due to 
unavailability because of a military service obligation.  On 
November 15, 2001, the Board found good cause had been shown 
for the veteran's failure to appear and notified the veteran 
and his attorney that a hearing would be rescheduled.  See 
38 C.F.R. § 20.704 (2001).  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2001), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  The Board 
notes that if the appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).  
No further request for a hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
Id.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board sitting at the local RO as soon 
as it may be feasible.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to this appeal at that 
time.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




